DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 20010022057) in view of Ivany (U.S. 3,968,615).
In re Claims 1 and 8, Miller teaches a masonry block adapted for use in constructing a wall of masonry blocks, the masonry block comprising: a block that is substantially rectangular having four sides, the four sides of the block including two wall faces and two end faces, the two wall faces being the faces of the block that are visible when a wall is constructed, and the two end faces including a first end face and a second end face on each end of the block; a plurality of chambers within the block that are bounded by an outer web and separated by an inner web, the plurality if chambers including a large chamber and at least two small chambers, the at least two small chambers positioned on one end of the block and oriented in a manner that is approximately parallel to one another.

    PNG
    media_image1.png
    220
    625
    media_image1.png
    Greyscale

Miller does not teach that the first end face and the second end face include a male connector and female connector that are adapted to mate with the male and female connectors of an adjacent block.
Ivany teaches wall block with first and second ends that have male and female connectors (18,19).  (Figure 1)
It would be obvious to modify Miller with the male and female connectors taught by Ivany.  The resulting combination would have end faces with male and female connectors which would connect adjacent blocks and hold them together in position.
In re Claim 8, Miller has been previously discussed but does not specifically teach that the block has a width that is less than approximately 8 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a block with a width that is less than approximately 8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, .
Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 20010022057) in view of Ivany (U.S. 3,968,615), and in further view of Sedlak (U.S. 2,951,318).
In re Claims 4, 5, and 7, Miller has been previously discussed but does not teach the outer faces with score lines that along at least one of the two small chambers.
Sedlak teaches building blocks with inner chambers and outer faces with score lines (39,40,61) along those chambers.  The lines are vertically oriented and are near a chamber midpoint.  The examiner notes that “near” is a broad term and can mean close to.  In addition, any of these score lines could be considered chamber notches.(Figure 1-3)
It would be obvious to modify Miller with the score lines taught by Sedlak.  Placement of these score lines alongside of the chambers of Miller, including the small chambers, would allow for the blocks to be broken away to configure the shape of the block geometry.  This would also reveal the inner chamber if the exterior wall were removed.  The space of the inner chamber is capable of receiving an electrical box though one has not been positively claimed. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (U.S. 20010022057) in view of Ivany (U.S. 3,968,615), and in further view of Genest et al. (U.S. 9,863,145).
In re Claim 6, Miller has been previously discussed but does not teach a notch in an upper corner of each end face for receiving a line pin.
Genest et al teaches masonry blocks with a notch (205) in an upper corner of each end face for receiving a line pin.  (Figure 1A, Column 4, Lines 13-18)
It would be obvious to modify Miller with the notches disclosed by Genest.  The use of line pins in those notches with help assure the blocks are in proper alignment.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branham (U.S. 2,319,203) in view of Ivany (U.S. 3,968,615).
In re Claim 1, Branham teaches a masonry block adapted for use in constructing a wall of masonry blocks, the masonry block comprising: a block that is substantially rectangular having four sides, the four sides of the block including two wall faces and two end faces, the two wall faces being the faces of the block that are visible when a wall is constructed, and the two end faces including a first end face and a second end face on each end of the block; a plurality of chambers within the block that are bounded by an outer web and separated by an inner web, the plurality if chambers including a large chamber and at least two small chambers, the at least two small chambers positioned on one end of the block and oriented in a manner that is approximately parallel to one another.

    PNG
    media_image2.png
    339
    562
    media_image2.png
    Greyscale

Branham does not teach that the first end face and the second end face include a male connector and female connector that are adapted to mate with the male and female connectors of an adjacent block;
Ivany teaches wall block with first and second ends that have male and female connectors (18,19).  (Figure 1)
It would be obvious to modify Branham with the male and female connectors taught by Ivany.  The resulting combination would have end faces with male and female connectors which would connect adjacent blocks and hold them together in position.
In re Claim 8, Branham has been previously discussed but does not specifically teach that the block has a width that is less than approximately 8 inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a block with a width that is less than approximately 8 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Narrower blocks are easy to handle, transport, and assemble into a wall
Claims 2, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branham (U.S. 2,319,203), in view of Ivany (U.S. 3,968,615), and in further view of Brown (U.S. 4,426,815).
In re Claims 2 and 3, Branham has been previously discussed but does not teach a channel positioned on top of the inner web between the at least two small chambers, the channel adapted to receive reinforcing supports.
Brown discloses positioning a channel with sides (82,101,131) at the center of the block.  This channel is in line with cuts (121) in an end portion of the large chamber.  The channel is capable of receiving reinforcing supports and the cuts would weaken the portion of the block to enable a portion to break away for rebar placement along he entirety of the top port of the block.  (Figures 1-13)  The examiner notes that the limitations “to receive reinforcing supports” and “to weaken a portion of the block to enable the portion to be broken and allow the reinforcing supports to be positioned along an entirety a top portion of the block” are functional language directed to the intended use of the product and are afforded only limited weight in a product claim.
It would obvious to modify Branham with the channel and cuts taught by Brown.  This would allow for the addition of rebar to any wall made with the Branham blocks.  The placement of the Brown channel in the Branham block would obviously result in a channel on the inner web.
In re Claim 7, Branham modified by Brown has been previously discussed.  Brown also teaches one or more chamber notches (121) located inside one or more of the chambers.  (Figures 7,12)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branham (U.S. 2,319,203) in view of Ivany (U.S. 3,968,615), and in further view of Genest et al. (U.S. 9,863,145).
In re Claim 6, Branham has been previously discussed but does not teach a notch in an upper corner of each end face for receiving a line pin.
Genest et al teaches masonry blocks with a notch (205) in an upper corner of each end face for receiving a line pin.  (Figure 1A, Column 4, Lines 13-18)
It would be obvious to modify Branham with the notches disclosed by Genest.  The use of line pins in those notches with help assure the blocks are in proper alignment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633